SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

308
CA 14-00988
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, SCONIERS, AND DEJOSEPH, JJ.


MADELYNE JERRY AND GULF & WESTERN AERO
DEVELOPMENT, LLC, PLAINTIFFS-RESPONDENTS,

                     V                              MEMORANDUM AND ORDER

FRED DAVIES AND MARC FISHER, AS CO-EXECUTORS
OF THE ESTATE OF IRVING H. ROSENBERG, DECEASED,
DEFENDANTS-APPELLANTS.
-----------------------------------------------
FRED DAVIES AND MARC FISHER, AS CO-EXECUTORS
OF THE ESTATE OF IRVING H. ROSENBERG, DECEASED,
THIRD-PARTY PLAINTIFFS-APPELLANTS,

                     V

JOSEPH JERRY, ESQ. AND MADELYNE JERRY,
THIRD-PARTY DEFENDANTS-RESPONDENTS.


LONGSTREET & BERRY, LLP, SYRACUSE (MICHAEL J. LONGSTREET OF COUNSEL),
FOR DEFENDANTS-APPELLANTS AND THIRD-PARTY PLAINTIFFS-APPELLANTS.

BOND, SCHOENECK & KING, PLLC, SYRACUSE (SUZANNE M. MESSER OF COUNSEL),
FOR PLAINTIFF-RESPONDENT AND THIRD-PARTY DEFENDANT-RESPONDENT MADELYNE
JERRY.

LAW OFFICE OF DANIEL R. SEIDBERG, LLC, DEWITT (DANIEL R. SEIDBERG OF
COUNSEL), FOR PLAINTIFF-RESPONDENT GULF & WESTERN AERO DEVELOPMENT,
LLC.

GALE, GALE & HUNT, LLC, SYRACUSE (CATHERINE A. GALE OF COUNSEL), FOR
THIRD-PARTY DEFENDANT-RESPONDENT JOSEPH JERRY, ESQ.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), dated January 9, 2014. The order, among
other things, granted plaintiffs’ motions for summary judgment on
their first cause of action and granted the motions of third-party
defendants to dismiss the third-party action.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.

Entered:   March 20, 2015                         Frances E. Cafarell
                                                  Clerk of the Court